Mr. Justice Niehaus delivered the opinion of the court. 3. Appeal and error, § 1213*—what may not be assigned Tor error. A party cannot assign for error that which does not affect him but is prejudicial only to others who do not complain. 4. Appeal and ebrob—when error in reinstating stricken bill without notice may not be complained of. Any error of the trial court, in a suit in equity to dissolve a partnership and procure an accounting, in reinstating without notice to the defendants, the bill, which was stricken from the docket with leave to reinstate, cannot be raised on appeal where the question was not raised in the trial court, and no injustice resulted from the action of the court. 5. Equity, § 574a*—when bill of review defective for lack of parties. A bill for review of a decree in a suit by one partner against other members of the partnership for a" dissolution of the partnership and for an accounting is fatally defective where only some of the defendants are made parties to the bill of review.